Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NOTICE OF 2 INFORMATION CIRCULAR GEOVIC MINING CORP. NOTICE OF ANNUAL AND SPECIAL GENERAL MEETING NOTICE IS HEREBY GIVEN THAT the Annual and Special General Meeting (the Meeting) of Shareholders of GEOVIC MINING CORP. (the Company) will be held on Saturday, June 9, 2007 at 9:00 a.m. in the Pines Room at the Embassy Suites Hotel Portland Airport, 7900 N.E. 82 nd Avenue, Portland, OR 97220-1388, for the following purposes: 1. to receive the audited consolidated financial statements of the Company for the fiscal year ended December 31, 2006 and the auditors report thereon; 2. to appoint the auditor for the ensuing year at a remuneration to be fixed by the Directors; 3. to elect Directors of the Company for the ensuing year; 4. to consider and approve the amendment of the Companys stock option plan to increase the number of shares reserved for issuance pursuant to the plan to 18,700,000 shares. The resolution is described in the accompanying Information Circular and the full text of the resolution is set out in Schedule C to the Information Circular; 5. to consider and approve the release of shares subject to resale restrictions pursuant to a voluntary pooling agreement entered into in connection with the Companys reverse takeover transaction completed on December 1, 2006. The resolution is described in the accompanying Information Circular and the full text of the resolution is set out in Schedule D to the Information Circular; and 6. to transact such further and other business as may properly come before the Meeting or any adjournment or adjournments thereof. Accompanying this Notice of Meeting are (i) an Information Circular; (ii) an Instrument of Proxy; and (iii) a reply card for use by shareholders who wish to receive the Companys interim financial statements. If you are a registered shareholder of the Company and are unable to attend the Meeting in person, please date and execute the accompanying form of proxy and deposit it with Pacific Corporate Trust Company, 510 Burrard Street, 2 nd Floor, Vancouver, BC V6C 3B9, not less than 48 hours (excluding Saturdays, Sundays and holidays) prior to the Meeting or any adjournment thereof. If you are a non-registered shareholder of the Company and receive materials through your broker or through another intermediary, please complete and return the materials in accordance with the instructions provided to you by your broker or such other intermediary. If you are a non-registered shareholder and do not complete and return the materials in accordance with such instructions, you may lose the right to vote at the Meeting, either in person or by proxy. DATED at Vancouver, British Columbia, this 7th day of May, 2007. BY ORDER OF THE BOARD (Signed) JOHN E. SHERBORNE Chief Executive Officer GEOVIC MINING CORP. ANNUAL AND SPECIAL GENERAL MEETING OF SHAREHOLDERS SATURDAY, JUNE 9, 2007 MANAGEMENT INFORMATION CIRCULAR containing information as at May 7, 2007 (unless otherwise noted) GENERAL PROXY INFORMATION SOLICITATION OF PROXIES This Information Circular is furnished in connection with the solicitation of proxies by management of GEOVIC MINING CORP. (the Company or Geovic) for use at the Annual and Special General Meeting of shareholders (the Meeting) to be held on June 9, 2007 and any adjournment thereof at the time and place and for the purposes set forth in the accompanying Notice of Meeting. While it is expected that the solicitation will be primarily by mail, proxies may be solicited personally or by telephone by the directors, officers and regular employees of the Company at nominal cost. All costs of solicitation of proxies by management will be borne by the Company. APPOINTMENT OF PROXYHOLDER The persons named in the accompanying instrument of proxy are officers and directors of the Company. A shareholder wishing to appoint some other person (who need not be a shareholder) to represent him or her at the Meeting has the right to do so, either by inserting such persons name in the blank space provided in the accompanying proxy (the Instrument of Proxy) and striking out the two printed names, or by completing another proxy. If a shareholder appoints one of the persons designated in the accompanying Instrument of Proxy as a nominee and does not direct the said nominee to vote either for or against or withhold from voting on a matter or matters with respect to which an opportunity to specify how the shares registered in the name of such shareholder shall be voted, the proxy shall be voted FOR such matter or matters. The Instrument of Proxy must be in writing and signed by the shareholder or by the shareholders attorney duly authorized in writing or, if the shareholder is a body corporate or association, signed by any individual authorized by a resolution of the directors or governing body of the body corporate or association. An Instrument of Proxy will only be valid if it is duly completed, signed, dated and received at the office of the Companys registrar and transfer agent, Pacific Corporate Trust Company, 510 Burrard Street, 2 nd Floor, Vancouver, BC V6C 3B9, not less than 48 hours (excluding Saturdays, Sunday and holidays) before the commencement of the Meeting or any adjournment thereof, unless the Chairman of the Meeting elects to exercise his discretion to accept proxies received subsequently. REVOCATION OF PROXY A shareholder who has given an Instrument of Proxy may revoke it by an instrument in writing signed by the shareholder or by the shareholders attorney authorized in writing or, if the shareholder is a corporation or association, signed by any individual authorized by a resolution of the directors or governing body of the body corporate or association, and delivered to the registered office of the Company located at Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware, USA, 19808 at any time up to and including the last business day preceding the day of the Meeting, or any adjournment thereof at which the Instrument of Proxy is to be used, or to the Chairman of the Meeting on the day of the Meeting or any adjournment thereof or in any other manner provided by 2 law. A revocation of an Instrument of Proxy does not affect any matter on which a vote has been taken prior to the revocation. The Chairman of the Meeting will have the discretion to accept or reject proxies otherwise deposited. VOTING OF PROXIES THE MANAGEMENT REPRESENTATIVES DESIGNATED IN THE ENCLOSED INSTRUMENT OF PROXY WILL VOTE OR WITHHOLD FROM VOTING THE SHARES IN RESPECT OF WHICH THEY ARE APPOINTED PROXY ON ANY POLL THAT MAY BE CALLED FOR IN ACCORDANCE WITH THE INSTRUCTIONS OF THE SHAREHOLDER AS INDICATED ON THE INSTRUMENT OF PROXY AND, IF THE SHAREHOLDER SPECIFIES A CHOICE WITH RESPECT TO ANY MATTER TO BE ACTED UPON, THE SHARES WILL BE VOTED ACCORDINGLY. WHERE NO CHOICE OR WHERE BOTH CHOICES ARE SPECIFIED IN THE INSTRUMENT OF PROXY, IT IS INTENDED THAT SUCH SHARES WILL BE VOTED FOR THE MATTERS OR PERSONS DESCRIBED THEREIN AND IN THIS INFORMATION CIRCULAR. The enclosed Instrument of Proxy confers discretionary authority upon the person appointed proxy thereunder to vote with respect to amendments or variations of matters identified in the Notice of Meeting and with respect to other matters that may properly come before the Meeting. In the event that amendments or variations to matters identified in the Notice of Meeting are properly brought before the Meeting or any other business is properly brought before the Meeting, it is the intention of the persons designated in the enclosed Instrument of Proxy to vote in accordance with their best judgment on such matters or business. At the time of the printing of this Information Circular, management of the Company knows of no such amendment, variation or other matter which may be presented to the Meeting. NON-REGISTERED SHAREHOLDERS Only registered shareholders or their duly appointed proxyholders are permitted to vote at the Meeting. Most shareholders of the Company are non-registered shareholders because the shares they own are not registered in their names but are instead registered in the name of the brokerage firm, bank or trust company through which they purchased their shares. More particularly, a person is not a registered shareholder in respect of shares which are held on behalf of that person (the Non-Registered Holder) but which are registered either: (a) in the name of an intermediary (an Intermediary) that the Non-Registered Holder deals with in respect of the shares (Intermediaries include, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered RRSPs, RRIFs, RESPs and similar plans); or (b) in the name of a clearing agency (such as The Canadian Depository for Securities Limited (CDS)) of which the Intermediary is a participant. In accordance with the requirements of National Instrument 54-101, the Company has distributed copies of the Notice of Meeting, this Information Circular and the Instrument of Proxy (collectively, the Meeting Materials) to the clearing agencies and Intermediaries for distribution to Non-Registered Holders. Intermediaries are required to forward the Meeting Materials to Non-Registered Holders unless a Non-Registered Holder has waived the right to receive them. Very often, Intermediaries will use service companies to forward the Meeting Materials to Non-Registered Holders. Generally, Non-Registered Holders who have not waived the right to receiving Meeting Materials will either: (a) be given an Instrument of Proxy which has already been signed by the Intermediary (typically by a facsimile, stamped signature), which is restricted as to the number of shares beneficially owned by the Non-Registered Holder but which is otherwise not completed. Because the Intermediary has already signed the Instrument of Proxy, this form of proxy is not required to be signed by the Non-Registered Holder when submitting the proxy. In this case, the Non-Registered Holder who wishes to submit a proxy should otherwise properly complete the Instrument of Proxy and deposit it with Pacific Corporate Trust Company as provided above, OR 3 (b) more typically, be given a voting instruction form which is not signed by the Intermediary, and which, when properly completed and signed by the Non-Registered Holder and returned to the Intermediary or its service company, will constitute voting instructions (often called a proxy authorization form) which the Intermediary must follow. Typically, the proxy authorization form will consist of a one page pre-printed form. Sometimes, instead of the one page pre-printed form the proxy authorization form will consist of a regular printed proxy form accompanied by a page of instructions which contains a removable label containing a bar-code and other information.
